Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2022 was filed after the mailing date of the Non-Final Office Action on 03/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S COMMENTS
The Examiner reviews the Applicant’s response dated 06/02/2022 regarding the 112(a) and 112(b) rejections for the Examiner’s inference of ambient light lacking infra-red source of light resulting in the claim’s indefiniteness and/or lack of written description. However, the Examiner finds Applicant’s explanation and reasoning in P9-10 of the remark section persuasive and therefore withdraws the rejections. The Amendments made in claim 1 overcomes the 112(f) claim interpretation and amendments made in abstract overcomes the objection. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a wearable device having plurality of imaging sensors with infrared and visible light sensing pixels and plurality of illuminations sources, wherein the wearable device blocks the scene including a hand of the user from being viewed through the wearable device and capturing imaging information of the hand illuminated by the illumination sources, separating infrared and visible imaging information and determining a gesture information from infrared imaging information and providing a live video feed from the visible imaging information through a presentation interface, wherein the user wearing the device is devoid of information from the real world surrounding the user.
This application is a continuation of a previously filed application No. 16/505,265 (Now Patent 10,880,537 B2). The Applicant has filed a Terminal Disclaimer (TD) on 06/02/2022 in response to the Double Patenting rejection in the last Office Action mailed on 03/02/2022. The Terminal Disclaimer has been approved as of 06/02/2022. As a result, independent claim 1 stands allowable. For the same reason as mentioned above, the independent claim 18, which is a method claim of the corresponding device claim 1, and claim 19, which is a CRM claim of the corresponding device claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485